Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 12-14 are drawn to different figure/non-elected with an image forming unit.  Applicant timely traversed the restriction (election) requirement in the reply filed on 6/7/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable as being taught by Zhao (PGPUB 2014/0333241).
With respect to claim 1, Zhao teaches motor control device comprising: 
a driving circuit (fig. 2, 126) that includes a plurality of switching elements and to which a winding of a motor attached to the motor control device is connected; 
a generator (118) configured to generate a pulse-width modulation (PWM) signal that controls an on operation and an off operation of each of the plurality of switching elements, the PWM signal including a signal at a first level as one of a high level and a low level, and a signal at a second level as the other of the high level and the low level (inherent PWM has high/low levels); 

an amplifier (134) configured to amplify a signal indicating a voltage between both ends of the resistor; 
a detector (115) configured to detect the driving current flowing through the winding based on the signals output from the amplifier; 
a phase determiner (202) configured to determine a rotational phase (ϕ) of a rotor of the motor attached to the motor control device using the driving current detected by the detector and a control value set in advance; 
a controller (paragraph 0151; 100 contains cpu) configured to control the driving current based on a torque current component so that a deviation between the rotational phase determined by the phase determiner and an instruction phase representing a target phase of the rotor of the motor attached to (output of subtractor/adder between 130 and 120) the motor control device becomes small, the torque current component being a current component (Iq) that is represented in a rotating coordinate system based on the rotational phase determined by the phase determiner and that generates torque in the rotor; and 
a setting unit (paragraph 0151; cpu has memory) configured to set the control value of the driving current flowing through the winding by a voltage applied to the winding based on the PWM signal of which a duty cycle is set (118; pwm unit with duty cycle) to a predetermined value, the duty cycle being a value indicating a ratio of a period in which the PWM signal is at the first level to one period of the PWM signal.
	Zhao teaches the claimed invention except for local max and min current values.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to establish min and max currents, since it has been held that where the general conditions of a claim are disclosed in In re Aller, 105 USPQ 233.
With respect to claim 2, Zhao teaches the claimed invention except wherein the setting unit sets the control value based on both the local maximum value and the local minimum value in one period of the PWM signal.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to establish min and max currents, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 5, Zhao teaches the claimed invention except wherein the predetermined value is a value indicating that the duty cycle is 50%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have preset value 50% duty, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 6, Zhao teaches wherein the phase determiner determines an inductive voltage (Vdc) to be induced in the winding using the driving current detected by the detector and an inductance value as the control value, and the phase determiner determines the rotational phase based on the determined inductive voltage.
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/               Primary Examiner, Art Unit 2846